Title: Campaign Speech, [21 April 1801]
From: Hamilton, Alexander
To: 


[New York, April 21, 1801]
The general commenced by observing—That it had all along been his most sincere and ardent wish, that the two parties should meet amicably together, and discuss the merits of their respective claims to the public support and approbation—That the friends of Mr. Clinton, and those of Mr. Van Rensselaer should each agree to appoint a certain number of men of talents, and in presence of their fellow citizens of both parties calmly and candidly appeal to reason. In vain had this been proposed; in vain had he, and those who agreed with him in political sentiment, done every thing in their power to accomplish so desirable an end; and therefore, each party were under the necessity of meeting alone. He knew that the Republicans would never consent to this; nay that they dared not to come forward in this way; and he now challenged them to do if they dared.
